Name: 2014/521/EU: Council Decision of 30 July 2014 appointing two Croatian members and four Croatian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-08-06

 6.8.2014 EN Official Journal of the European Union L 233/30 COUNCIL DECISION of 30 July 2014 appointing two Croatian members and four Croatian alternate members of the Committee of the Regions (2014/521/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the CroatianGovernment, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Following the accession of the Republic of Croatia to the European Union, the Committee of the Regions should be enlarged by the appointment of nine members and nine alternate members representing regional and local bodies in Croatia. On 1 July 2013, the Council adopted Decision 2013/342/EU (3) appointing eight Croatian members and nine Croatian alternate members until 25 January 2015. A member's seat on the Committee of the Regions has therefore remained vacant since the adoption of Decision 2013/342/EU. (3) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Ivan JAKOVÃ IÃ . (4) Four alternate members' seats have become vacant following the end of the terms of office of Mr Miroslav Ã AÃ IJA, Ms Blanka GLAVICA-JEÃ MENICA, Mr Andrija RUDIÃ  and Ms Ivana POSAVEC KRIVEC. HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: a) as members:  Mr Valter FLEGO, Prefect of Istra County  Mr Ã ½eljko TURK, Mayor of the City of ZapreÃ ¡iÃ . and b) as alternate members:  Mr Ivan VUÃ IÃ , Prefect of Karlovac County  Mr Alojz TOMAÃ EVIÃ , Prefect of PoÃ ¾ega-Slavonia County  Ms Jasna PETEK, Deputy Prefect of Krapina-Zagorje County  Mr Damir DEKANIÃ , Mayor of Municipality of AndrijaÃ ¡evci. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 July 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 183, 2.7.2013, p. 8.